





EXHIBIT 10.11




SEPARATION AGREEMENT
June 3, 2019
Revised June 5, 2019
Revised June 24, 2019


This Separation Agreement (“Agreement”) is made and entered into by and between
Jesus Soto and Pacific Gas and Electric Company (the “Company” or “PG&E”)
(collectively the “Parties”) and sets forth the terms and conditions of Mr.
Soto’s separation from employment with the Company. The “Effective Date” of this
Agreement is defined in paragraph 18(a).


1.Resignation. Mr. Soto shall resign from his position as Senior Vice President,
Gas Operations effective June 8, 2019. His final day on the payroll shall be
July 3, 2019 (for purposes of this Agreement, the “Date of Resignation”). Mr.
Soto shall have until July 8, 2019 to accept this Agreement. Regardless of
whether Mr. Soto accepts this Agreement, on July 3, 2019, he will be paid all
salary or wages and vacation accrued, unpaid and owed to him as of that date, he
will remain entitled to any other benefits to which he is otherwise entitled
under the provisions of the Company’s plans and programs, and he will receive
notice of the right to continue his existing health-insurance coverage pursuant
to COBRA.


The benefits set forth in paragraph 2 below are conditioned upon Mr. Soto’s
acceptance of this Agreement.


2.Separation benefits. In consideration of his acceptance of this Agreement, the
Company will provide to Mr. Soto the following separation benefits:


a.Severance payment. Under the terms of the PG&E Corporation 2012 Officer
Severance Policy, Mr. Soto’s severance payment amount is $920,000. (Nine Hundred
Twenty Thousand Dollars). Following his execution of this Agreement as set forth
in paragraph 18(a) below, provided Mr. Soto files a claim in the Company’s case
under chapter 11 of the United States Bankruptcy Code pending in the U.S.
Bankruptcy Court, Northern District of California (the “Bankruptcy Court”), In
re PG&E Corporation and Pacific Gas and Electric Company (Case No. 19-30088) and
such claim is allowed, the Company will treat such claim as provided in a plan
of reorganization that is confirmed and becomes effective in such chapter 11
case (the “Plan”).


b.    Stock. Subject to the provisions of the Bankruptcy Code and any orders
entered in the Company’s chapter 11 case, upon the date of resignation but
conditioned on the occurrence of the Effective Date of this Agreement as set
forth in paragraph 18(a) below, all unvested restricted stock unit grants and
performance share grants provided to Mr. Soto under PG&E’s 2014 Long-Term
Incentive Plan (“LTIP”), shall continue to vest, terminate, or be canceled as
provided in the LTIP agreements.    
    
c.    Career transition services. Subject to the provisions of the Bankruptcy
Code and any orders entered in the Company’s chapter 11 case, for a maximum
period of one year following July 3, 2019, the Company will provide Mr. Soto
with executive career transition services from Lee Hecht Harrison, with total
payments to the firm not to exceed $19,000 (Nineteen Thousand Dollars). Lee
Hecht Harrison shall bill the Company directly for their services to Mr. Soto.
Mr. Soto’s entitlement to services under this Agreement will terminate when he
becomes employed, either by another employer or through self-employment other
than consulting with the Company.


d.    Payment of COBRA premium. In addition to the severance payment described
in paragraph 2(a), provided Mr. Soto files a claim in the Bankruptcy Court in
the amount of $48,939 and such claim is allowed, the Company will treat such
claim as provided in the Plan. The amount of such claim is the estimated value
of his monthly COBRA premiums for the eighteen-month period commencing the first
full month after the Date of Resignation.


3.Defense and indemnification in third-party claim. Subject to any restrictions
resulting from the Company’s pending chapter 11 case, the Company and/or its
affiliate, or subsidiary will provide Mr. Soto with legal representation and
indemnification protection in any legal proceeding in which he is a party or is
threatened to be made a party by reason of the fact that he is or was an
employee or officer of the Company and/or its affiliate or subsidiary, in
accordance with the terms of the resolution of the Board of Directors of PG&E
dated July 19, 1995, any subsequent PG&E policy or plan providing greater
protection to Mr. Soto, or as otherwise required by law.







--------------------------------------------------------------------------------







4.Cooperation with legal proceedings. Mr. Soto will, upon reasonable notice,
furnish information and reasonable assistance to the Company and/or its
affiliate or subsidiary (including truthful testimony and document production)
as may reasonably be required by them or any of them in connection with any
legal, administrative or regulatory proceeding in which they or any of them is,
or may become, a party, or in connection with any filing or similar obligation
imposed by any taxing, administrative or regulatory authority having
jurisdiction, provided, however, that the Company and/or its affiliate or
subsidiary will pay all reasonable expenses incurred by Mr. Soto in complying
with this paragraph.


5.Release of claims and covenant not to sue.


a.In consideration of the benefits the Company is providing under this
Agreement, Mr. Soto, on behalf of himself and his representatives, agents, heirs
and assigns, waives, releases, discharges and promises never to assert any and
all claims, liabilities or obligations of every kind and nature, whether known
or unknown, suspected or unsuspected that he ever had, now has or might have as
of the Effective Date against the Company or its predecessors, affiliates,
subsidiaries, shareholders, owners, directors, officers, employees, agents,
attorneys, successors, or assigns. These released claims include, without
limitation, any claims arising from or related to Mr. Soto’s employment with the
Company, or any of its affiliates and subsidiaries, and the termination of that
employment. These released claims also specifically include, but are not limited
to, any claims arising under any federal, state and local statutory or common
law, such as (as amended and as applicable) Title VII of the Civil Rights Act,
the Age Discrimination in Employment Act, the Americans With Disabilities Act,
the Employee Retirement Income Security Act, the California Fair Employment and
Housing Act, the California Labor Code, any other federal, state or local law
governing the terms and conditions of employment or the termination of
employment, and the law of contract and tort; and any claim for attorneys’ fees.


b.Mr. Soto acknowledges that there may exist facts or claims in addition to or
different from those which are now known or believed by him to exist.
Nonetheless, this Agreement extends to all claims of every nature and kind
whatsoever, whether known or unknown, suspected or unsuspected, past or present,
and Mr. Soto specifically waives all rights under Section 1542 of the California
Civil Code which provides that:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HIS SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.


c.With respect to the claims released in the preceding paragraphs, Mr. Soto will
not initiate or maintain any legal or administrative action or proceeding of any
kind against the Company or its predecessors, affiliates, subsidiaries,
shareholders, owners, directors, officers, employees, agents, attorneys,
successors, or assigns, for the purpose of obtaining any personal relief, nor
(except as otherwise required or permitted by law) assist or participate in any
such proceedings, including any proceedings brought by any third parties.


6.Re-employment. Mr. Soto will not seek any future re-employment with the
Company, or any of its subsidiaries or affiliates. This paragraph will not,
however, preclude Mr. Soto from accepting an offer of future employment from the
Company, or any of its subsidiaries or affiliates.


7.Non-disclosure.


a.    Mr. Soto will not disclose, publicize, or circulate to anyone in whole or
in part, any information concerning the existence, terms, and/or conditions of
this Agreement without the express written consent of the PG&E Corporation’s
Chief Executive Officer or, as reasonably necessary to enforce the terms of this
Agreement, unless otherwise required or permitted by law or if this Agreement is
publicly filed with the Securities and Exchange Commission. Notwithstanding the
preceding sentence, Mr. Soto may disclose the terms and conditions of this
Agreement to his family members, and any attorneys or tax advisors, if any, to
whom there is a bona fide need for disclosure in order for them to render
professional services to him, provided that the person first agrees to keep the
information confidential and not to make any disclosure of the terms and
conditions of this Agreement unless otherwise required or permitted by law or if
this Agreement is publicly filed with the Securities and Exchange Commission.


b.    Mr. Soto will not use, disclose, publicize, or circulate any confidential
or proprietary





--------------------------------------------------------------------------------







information concerning the Company or its subsidiaries or affiliates, which has
come to his attention during his employment with the Company, unless doing so is
expressly authorized in writing by PG&E Corporation’s Chief Executive Officer,
or is otherwise required or permitted by law. Nothing in this Agreement
prohibits Mr. Soto from reporting possible violations of federal law or
regulation to any governmental agency or regulatory authority, including but not
limited to the U.S. Securities and Exchange Commission, or from making other
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation.


8.Non-Disparagement. The Parties agree to refrain from performing any act,
engaging in any conduct or course of action or making or publishing any
statements, claims, allegations or assertions, which have or may reasonably have
the effect of demeaning the name or business reputation of the other Party, or
in the case of the Company, any of its subsidiaries or affiliates, or any of
their respective employees, officers, directors, agents or advisors in their
capacities as such or which adversely affects (or may reasonably be expected
adversely to affect) the best interests (economic or otherwise) of any of them.
Nothing in this paragraph 8 shall preclude either Party from fulfilling any
legal duty it may have, including responding to any subpoena or official inquiry
from any court or government agency, or from reporting possible violations of
federal law or regulation to any governmental agency or regulatory authority,
including but not limited to the U.S. Securities and Exchange Commission, or
from making other disclosures that are protected under the whistleblower
provisions of federal or state law or regulation.


9.No unfair competition.


a.For a period of 12 months after the Effective Date of this Agreement, Mr. Soto
will not engage in any unfair competition against the Company, or any of its
subsidiaries or affiliates.


b.For a period of 12 months after the Effective Date of this Agreement, Mr. Soto
will not, directly or indirectly, solicit or contact for the purpose of
diverting or taking away or attempt to solicit or contact for the purpose of
diverting or taking away:


(1)
any existing customer of the Company or its affiliates or subsidiaries;



(2)
any prospective customer of the Company or its affiliates or subsidiaries about
whom Mr. Soto acquired information as a result of any solicitation efforts by
the Company or its affiliates or subsidiaries, or by the prospective customer,
during Mr. Soto’s employment with the Company;



(3)
any existing vendor of the Company or its affiliates or subsidiaries;



(4)
any prospective vendor of the Company or its affiliates or subsidiaries, about
whom Mr. Soto acquired information as a result of any solicitation efforts by
the Company or its affiliates or subsidiaries, or by the prospective vendor,
during Mr. Soto’s employment with the Company;



(5)
any existing employee, agent or consultant of the Company or its affiliates or
subsidiaries, to terminate or otherwise alter the person’s or entity’s
employment, agency or consultant relationship with the Company or its affiliates
or subsidiaries; or



(6)
any existing employee, agent or consultant of the Company or its affiliates or
subsidiaries, to work in any capacity for or on behalf of any person, Company or
other business enterprise that is in competition with the Company or its
affiliates or subsidiaries.



10.Material breach by Employee. In the event that Mr. Soto breaches any material
provision of this Agreement, including but not necessarily limited to paragraphs
4, 5, 6, 7, 8 and/or 9 and fails to cure said breach upon reasonable notice, the
Company will be entitled to recover any actual damages and to recalculate any
future pension benefit entitlement without the additional credited age he
received or would have received under this Agreement. Despite any breach by Mr.
Soto, his other duties and obligations under this Agreement, including his
waivers and releases, will remain in full force and effect. In the event of a
breach or threatened breach by Mr. Soto of any of the provisions in paragraphs
4, 5, 6, 7, 8, and/or 9, the Company will, in addition to any other remedies
provided in this Agreement, be entitled to equitable and/or injunctive relief
and because the damages for such a breach or threatened





--------------------------------------------------------------------------------







breach will be difficult to determine and will not provide a full and adequate
remedy, the Company will also be entitled to specific performance by Mr. Soto of
his obligations under paragraphs 4, 5, 6, 7, 8, and/or 9.


11.Material breach by the Company. Mr. Soto will be entitled to recover actual
damages in the event of any material breach of this Agreement by the Company,
including any unexcused late or non-payment of any amounts owed under this
Agreement, or any unexcused failure to provide any other benefits specified in
this Agreement. In the event of a breach or threatened breach by the Company of
any of its material obligations to him under this Agreement, Mr. Soto will be
entitled to seek, in addition to any other remedies provided in this Agreement,
specific performance of the Company’s obligations and any other applicable
equitable or injunctive relief.


12. No admission of liability. This Agreement is not, and will not be
considered, an admission of liability or of a violation of any applicable
contract, law, rule, regulation, or order of any kind.


13.Complete agreement. This Agreement sets forth the entire agreement between
the Parties pertaining to the subject matter of this Agreement and fully
supersedes any prior or contemporaneous negotiations, representations,
agreements, or understandings between the Parties with respect to any such
matters, whether written or oral (including any that would have provided Mr.
Soto with any different severance arrangements). The Parties acknowledge that
they have not relied on any promise, representation or warranty, express or
implied, not contained in this Agreement. Parole evidence will be inadmissible
to show agreement by and among the Parties to any term or condition contrary to
or in addition to the terms and conditions contained in this Agreement.


14.Severability. If any provision of this Agreement is determined to be invalid,
void, or unenforceable, the remaining provisions will remain in full force and
effect.


15.Arbitration. With the exception of any request for specific performance,
injunctive or other equitable relief, any dispute or controversy of any kind
arising out of or related to this Agreement, Mr. Soto’s employment with the
Company (or with the employing subsidiary), the separation of Mr. Soto from that
employment and from his positions as an officer and/or director of the Company
or any subsidiary or affiliate, or any claims for benefits, rights under, or
interpretation of this Agreement, will be resolved exclusively by final and
binding arbitration using one arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association currently in effect,
provided, however, that in rendering their award, the arbitrators will be
limited to those legal rights and remedies provided for by law. The only claims
not covered by this paragraph are any non-waivable claims for benefits under
workers’ compensation or unemployment insurance laws, which will be resolved
under those laws. Any arbitration pursuant to this paragraph will take place in
San Francisco, California. The Parties may be represented by legal counsel at
the arbitration but must bear their own fees for such representation in the
first instance. The prevailing party in any dispute or controversy covered by
this paragraph, or with respect to any request for specific performance,
injunctive or other equitable relief in any forum, will be entitled to recover,
in addition to any other available remedies specified in this Agreement, all
litigation expenses and costs, including any arbitrator, administrative or
filing fees and reasonable attorneys’ fees, except as prohibited or limited by
law. The Parties specifically waive any right to a jury trial on any dispute or
controversy covered by this paragraph. Judgment may be entered on the
arbitrators’ award in any court of competent jurisdiction. Subject to the
arbitration provisions of this paragraph, the sole jurisdiction and venue for
any action related to the subject matter of this Agreement will be the
California state and federal courts having within their jurisdiction the
location of the Company’s principal place of business in California at the time
of such action, and both Parties thereby consent to the jurisdiction of such
courts for any such action.


16.Governing law. This Agreement will be governed by and construed under the
laws of the United States and, to the extent not preempted by such laws, by the
laws of the State of California, without regard to their conflicts of laws
provisions.


17.No waiver. The failure of either Party to exercise or enforce, at any time,
or for any period of time, any of the provisions of this Agreement will not be
construed as a waiver of that provision, or any portion of that provision, and
will in no way affect that party’s right to exercise or enforce such provisions.
No waiver or default of any provision of this Agreement will be deemed to be a
waiver of any succeeding breach of the same or any other provisions of this
Agreement.


18.Acceptance of Agreement.


a.Mr. Soto was provided up to 21 days to consider and accept the terms of this
Agreement but was advised he may execute this Agreement at his discretion prior
to his Date of Resignation. He was also advised to





--------------------------------------------------------------------------------







consult with an attorney about the Agreement before signing it. The provisions
of the Agreement are, however, not subject to negotiation. After signing the
Agreement, Mr. Soto will have an additional seven (7) days in which to revoke in
writing acceptance of this Agreement. To revoke, Mr. Soto will submit a signed
statement to that effect to PG&E Corporation’s Chief Executive Officer before
the close of business on the seventh day. If Mr. Soto does not submit a timely
revocation, the Effective Date of this Agreement will be the eighth day after he
has signed it.


b.Mr. Soto acknowledges reading and understanding the contents of this
Agreement, being afforded the opportunity to review carefully this Agreement
with an attorney of his choice, not relying on any oral or written
representation not contained in this Agreement, signing this Agreement knowingly
and voluntarily, and, after the Effective Date of this Agreement, being bound by
its’ provisions.




 
 
 
 
 
Dated:
8/5/2019
 
PACIFIC GAS AND ELECTRIC COMPANY
 
 
 
 
 
 
 
 
By:
/s/ DINYAR B. MISTRY
 
 
 
 
 
Dated:
7/8/2019
 
 
JESUS SOTO
 
 
 
 
 
 
 
 
 
/s/ JESUS SOTO






